


Exhibit 10.8




PATENT ASSIGNMENT



THIS PATENT ASSIGNMENT (“Assignment”), effective as of the 15th day of December
2005 (the “Effective Date”), is by and between Leonard DuCharme, with a
residence at 892 North 340 East, American Fork, Utah 84003 (the “Assignor”) and
Pukka USA, LLC, a limited liability company formed in accordance with the laws
of Utah (the “Assignee”), with a place of business in Utah at 892 North 340
East, American Fork, Utah 84003.

WHEREAS, Assignor is the Nominee Holder of those works described below
(hereinafter the “Conveyed Materials”); and



WHEREAS, Assignor filed patent applications for the Conveyed Materials in behalf
of the Assignee; and



WHEREAS, the Assignee is desirous to be the sole holder of all right, title and
interest, including all patents in the United States and throughout the world,
in and to the Conveyed Materials.



NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are acknowledged, the parties hereby agree as set forth below.

Conveyed Materials. The following patent is herein the works to be conveyed by
Assignor to Assignee:



> Patent Name
> 
> Small diameter split-rim drive wheel with internal transmission
> 
> 
> 
> Patent Number
> 
> 10/958,152
> 
> Filing Date
> 
> 10/4/2004
> 
> Description
> 
> 
> 
> This patent describes a method for securing a geared transmission inside a
> small split-rim wheel.
> 
> 
> 
>     
> 
>   
> 
> Patent Name
> 
> Hydraulic regenerative braking system that provides acceleration assistance
> And battery recharging
> 
> Patent Number
> 
> 60/732,574 and 60/748934
> 
> Filing Date
> 
> 11/3/2005 and 12/12/2005
> 
> Description
> 
> This patent describes a method for storing the kinetic energy of normal
> braking
> in a hydraulic system and then using that energy to assist a vehicle in
> acceleration
> and to turn a generator to charge a battery.

Assignment. Assignor, without consideration, relinquishes all right, title,
interest in and to the Conveyed Material in the United States and all
jurisdictions outside the United States, (including, without limitation, the
right to renew any registrations included in the Conveyed Materials, the right
to apply for patents within or outside the United States based in whole or in
part upon the Conveyed Materials, and any priority right that may arise from the
Conveyed Materials), the same to be held and enjoyed by Assignee as fully and
entirely as said interest could have been held and enjoyed by Assignor had this
sale, assignment, transfer and conveyance not been made.

Representations and Warranties. Assignor represents and warrants to Assignee the
following:

Assignor has the right, power and authority to enter into this Agreement; and



Assignor was acting on behalf of the Assignee in filing the patents.



Assignor authorizes the Commissioner of Patents and Trademarks of the United
States and other empowered officials of the United States Patent and Trademark
Office and officials in any applicable jurisdictions outside the United States
to record the transfer of the patents and/or patent applications set forth above
to Assignee as assignee of Assignor’s entire right, title and interest therein.
Assignor agrees to further execute any documents reasonably necessary at any
time now or in the future to effect and/or perfect this assignment or to confirm
Assignee’s ownership of the Conveyed Materials.




1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Effective Date.

ASSIGNOR

/s/ Leonard DuCharme                        
Leonard DuCharme































2

--------------------------------------------------------------------------------